Case 1:20-mc-00313-SHS Document 3 Filed 09/02/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
Misc. Case No:
In Re Application of EX PARTE APPLICATION FOR
THE ISSUANCE OF A SUBPOENA
OLEGS FILS, DUCES TECUM PURSUANT TO
28 U.S.C. § 1782 TO ZIP
AVIATION, LLC
Petitioner.
Xx

 

DECLARATION OF MR. AGRIS BITANS IN SUPPORT OF MEMORANDUM OF
LAW IN SUPPORT OF EX PARTE APPLICATION FOR THE ISSUANCE OF A
SUBPOENA DUCES TECUM PURSUANT TO 28 U.S.C. § 1782 TO ZIP AVIATION,
LLC

1. “My name is Agris Bitans. I am a citizen of the country of Latvia, and I currently
reside in Riga, Latvia. I am over the age of twenty-one years old, I have never been convicted of
a crime involving moral turpitude, and I am competent to make the statements contained herein. |
declare under penalty of perjury that the foregoing is true and correct and within my personal
knowledge.

2. I am a lawyer and represent Olegs Fils (“Mr. Fils”), the claimant in proceedings
currently before a court in Latvia (Case No.C30657918) (the “Latvian Proceedings”) against his
former wife, Ms. Santa Bernahl (previously — Ms. Zamuele) (“Ms. Bernahl”). In this capacity, |
have personal knowledge regarding the facts contained in this affidavit.

3. After Ms. Bernahl and Mr. Fils divorced in March 2018, Mr. Fils discovered that
Ms. Bernahl had been involved in an extra-marital relationship with Mr. David Bernahl (“Mr.
Bernah!”). This discovery came, in part, through posts from private social media accounts, in
which Mr. and Ms. Bernahl are seen embracing and kissing during the time Ms. Bernahl and Mr.

Fils were still married and before the time Ms. Bernahl instituted divorce proceedings. As an

Kt ]
Case 1:20-mc-00313-SHS Document 3 Filed 09/02/20 Page 2 of 4

example, in one Instagram post on Mr. Bernahl’s account, Mr. and Ms. Bernahl are pictured in
front of a ZIP Aviation helicopter at the Downtown Manhattan Heliport in New York City. This
picture is believed to have been taken in August 2017. See Exhibit A, photo of Mr. and Mrs.
Bernahl in or about August 2017.

4, As a result of Ms. Bernahl’s infidelity, Mr. Fils has instituted claims in the Latvian
Proceedings seeking to cancel several gift agreements he entered into with Ms. Bernahl, on the
basis of gross ingratitude and for her fault in the dissolution of the marriage. In the Latvian
Proceedings, Mr. Fils seeks to recover items and funds valued at €2.4 million from Ms. Bernahl
that Mr. Fils gifted to her. Ms. Bernahl has disposed of or transferred most of her assets, including
these gifts and monies, to foreign accounts and/or to family members. As a result, Mr. Fils has also
instituted claims in the Latvian Proceedings seeking to declare some of Ms. Bernahl’s transfers
and concealment of these items and funds as null and void.

2, The Latvian court has already found that Ms. Bernahl acted in bad faith because
she has provided misleading information to the Latvian court and she concealed the property and
funds Mr. Fils gifted her. Under Articles 137(1) and 140(1) of the Latvian Civil Procedure Law,
the court may secure a claim provided, inter alia, there are reasonable grounds to believe that
enforcement of the court judgment otherwise may become problematic or impossible (in this case,
mostly due to concealment of assets, towards which the claim could be enforced), and that prima
Jacie the claim has a legal basis. The Latvian court has therefore repeatedly sustained Mr. Fils’
applications to secure his claim by seizing movable property, real estate, and cash belonging to, as

well as payments due to, the defendants in the Latvian Proceedings.

Pip
Case 1:20-mc-00313-SHS Document 3 Filed 09/02/20 Page 3 of 4

6. In order to demonstrate Ms. Bernahl’s gross ingratitude and fault in the dissolution
of the marriage, we must present evidence of Ms. Bernahl’s infidelity and gross ingratitude
towards Mr. Fils though other actions and attitudes.

i Ms. Bernahl’s bank account statements demonstrate she used the funds that Mr.
Fils gifted to her to pay for helicopter services provided by Zip Aviation on August 12 and 13,
2017, in the amount of $3,765.00 and $3,880.00 respectively. See Exhibit B, Credit Card
Statement of Ms. Bernahl showing charges of Zip Aviation, LLC.

8. The documents obtained from Zip Aviation will be used in the Latvian Proceedings
to demonstrate that Mr. and Ms. Bernahl were in each other’s company during the time Ms.
Bernahl and Mr. Fils were married. The documents obtained from Zip Aviation will show that
during this time, Mr. and Ms. Bernahl, while on vacation, boarded a helicopter chartered through
Zip Aviation as a couple, and that Ms. Bernahl paid for this extravagant excursion with funds
gifted to her by Mr. Fils. In short, the documents obtained from Zip Aviation will be used in the
Latvian Proceedings to ultimately help demonstrate that Ms. Bernahl was unfaithful to Mr. Fils in
at least August 2017, while they were still married, and that Ms. Bernahl paid for her and her
lover’s luxury expenses with funds gifted to her by Mr. Fils, thus supporting Mr. Fils’ claim of
gross ingratitude and justifying the cancellation of the gift agreements.

9. Zip Aviation is not a participant in the Latvian Proceedings. Thus, apart from the
Hague Convention, the Latvian court lacks any other reasonable method of compelling Zip
Aviation to produce information and documents that will evidence and demonstrate Ms. Bernahl’s

infidelity.

Ci
Case 1:20-mc-00313-SHS Document 3 Filed 09/02/20 Page 4 of 4

10. There is nothing in Latvian law that would prevent Mr. Fils from utilizing such
evidence in the Latvian Proceedings, and there is no indication that the Latvian court would be
unreceptive to assistance from this Court.

11. Finally, were this information available in Latvia, the parties to the Latvian
Proceedings would be able to obtain such discovery. But because this evidence is obtainable only
from Zip Aviation—a company present only in the Southern District of New York and not
Latvia—this Court’s assistance is required in obtaining the documents necessary to show that on
August 12 and 13, 2017, Ms. Bernahl carried on an extra-marital affair while in New York. There
is nothing pursuant to Latvian law, or to any rule of civil procedure, regulation or statute under
Latvian law that prohibits gathering of evidence via Section 1782 and use of the same in the
Latvian Proceeding.

12. The information Mr. Fils seeks from Zip Aviation is only for a narrowly tailored
amount of time. Indeed, Mr. Fils seeks only documents for the dates of August 1 — 31, 2017, and
at that, only documents related to Ms. Bernahl and Mr. Bernahl status as passengers of Zip
Aviation. Thus, the subpoena is not unduly intrusive or burdensome.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

Executed on August 28, 2020

CC z=

Agris Bitans”
